Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Salyer appeals from the tax court’s orders denying, based on lack of jurisdiction, his Motion to Restrain Assessment or Collection, and denying his motion to vacate. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Salyer v. Comm’r, IRS, Tax Ct. No. 08L-14638 (U.S.T.C. Jan. 13, 2009 & entered Mar. 5, 2009; filed Mar. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.